Sub-Item 77O Rule 10f-3 Transactions DREYFUS HIGH YIELD STRATEGIES FUND On July 20, 2011, Dreyfus High Yield Strategies Fund (the "Fund"), purchased $470,000 of SunCoke Energy, Inc. 7.625% Senior Notes due 2019 (CUSIP No.: 86722AAA1) (the "Senior Notes"). The Senior Notes were purchased from J.P. Morgan, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citi Credit Suisse J.P. Morgan KeyBanc Capital Markets RBS The Williams Capital Group, L.P. US Bancorp Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at the Fund's Board meeting held on October 27, 2011.
